— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Foley, J.), imposed February 23, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Bennett, 102 AD3d 881 [2013]; People v Palmer, 95 AD3d 1039 [2012]; People v Foy, 89 AD3d 1103 [2011]). Eng, EJ., Skelos, Roman, Cohen and Hinds-Radix, JJ., concur.